Springer, J.,
concurring:
I concur with the majority in its reversal of the intimidation charge but on other grounds. I do not think that the statute under which Deshler was charged was intended to apply to cases of resisting arrest or battery by a prisoner. Deshler stands convicted of battery, and I think it is stretching things to say he can also be convicted of intimidating a public officer. The intimidation statute is obviously intended to apply to one who tries to influence legal decision-making by means of threats. The words “juror, referee, arbitrator, appraiser or assessor, or any other person authorized by law to hear or determine any controversy,” clearly show the legislative intent to protect the decision-making process and not the type of unpremeditated threats of violence involved here. Deshler’s conduct is punishable under a number of other statutes, and I think it is a mistake to allow NRS 199.300 to be the basis for additional charges against Deshler when the statute is clearly intended for another, more specific purpose. There is no evidence here of any threats or intimidations which were directed toward any specific “decision or determination” being made by the police officer. I would reverse the intimidation conviction on the ground that, although Deshler is guilty of battering an officer, he is not guilty of intimidating the officer “with intent to induce him, *258contrary to his duty to do or make or to omit or delay any [as yet unspecified] act, decision or determination.”
This majority opinion concerns me because now an “intimidation” charge can be added to every prisoner battery or resisting arrest charge. Increasing criminal liability for this kind of action should be done by the legislature, not the court.